* Headnote 1. Gifts, 28 C.J., Section 11; Wills, 40 Cyc., p. 1091; 2. Gifts, 28 C.J., Sections 23, 24, 30, 35; 3. Wills, 40 Cyc., pp. 1085, 1090.
This action involves the title to two promissory notes. The notes were made payable to the decedent, Margaretha Lindhorst. One of the notes was executed by her son, Edward Lindhorst, for $400, and the other by her daughter, Emma Werner, for $253. On October 10, 1921, the decedent delivered these notes to the Lemay Ferry Bank. At the time of such delivery the notes were endorsed in the handwriting of the decedent, as follows:
                     "Pay to the order of Emma Werner. "MARGARETHA LINDHORST."
Concerning this transaction John L. Crecelius, cashier of the bank, testified:
"In October, 1921, Mrs. Lindhorst came into the bank and gave me these two notes endorsed by her, stating that she wanted to leave them there for safe-keeping, but in case of her death the bank was to turn these papers over to Emma Werner. Mrs. Lindhorst never at any time thereafter demanded these papers back or gave any further or other instructions as to the disposal of them. The endorsement, `Pay to the order of Emma Werner,' signed `Margaretha Lindhorst,' was on the back of each of the notes when delivered to me. Each endorsement, including the signature of Mrs. Lindhorst, is in her handwriting. At the time Mrs. Lindhorst gave the notes to *Page 477 
me she told me to take them and keep them and that after her death I should turn them over to Emma Werner. The only thing she said was that I should hold them and turn them over to Emma Werner after her death. At the time she turned the notes over to me I gave her a receipt for them."
This receipt was introduced in evidence and is as follows:
"October 10, 1921.
"Received of Margaretha Lindhorst, note of Edw. Lindhorst, due demand, $400.00 — 2-23-19.
"Note of Emma Werner, due one year, $253.00 — 8-9-21.
"To be held by us for safe keeping. To be delivered at death of Margaretha Lindhorst to Emma Werner.
                                     "LEMAY FERRY BANK "J.D. CRECELIUS."
Claire A. Lackey, who intermarried with a grand-daughter of the decedent, testified:
"Mrs. Lindhorst died March 7, 1922. Prior to her death she lived with her daughter, Emma Werner. In September, 1921, Mrs. Lindhorst visited my home and I had a conversation with her there concerning two certain notes, one of them executed by Emma Werner and the other by Edward Lindhorst. Mrs. Lindhorst said to me she wanted to give these two notes, Ed's note and Emma's note, to Emma. Four or five weeks later, about the latter part of October, I had another conversation with Mrs. Lindhorst at my home and she told me that she had given Emma these two notes and she said they were then in the Lemay Ferry Bank, that they were being taken care of there, and the interest would be turned over to Emma."
The cause was tried to the court without a jury. The court found for the appellant, and gave judgment accordingly. The respondent moved for a new trial on the grounds, (1) that the finding and judgment is contrary to the undisputed evidence in the cause, (2) that the finding and judgment is contrary to the law applicable *Page 478 
to the evidence, and (3) that under the law and the evidence the judgment ought to have been in favor of the respondent. The court sustained the motion for a new trial, "for the reason that the judgment is against the law," and ordered that a new trial be granted. From this order of the court granting a new trial, the cause has been appealed to this court.
Appellant insists that the evidence is insufficient to uphold a judgment in favor of the respondent, and that, therefore, the court erred in sustaining the respondent's motion for a new trial.
It is urged that the evidence conclusively shows that the attempted disposition of the notes in question is testamentary in character and that the court should so declare as a matter of law.
It is familiar doctrine that if a gift does not take effect as an executed or completed transfer to the donee of possession and title, either legal or equitable, during the lifetime of the donor, it is a testamentary disposition, good only if made and proved as a will. To constitute a valid gift inter vivos there must be an actual delivery of the subject of the gift to the donee, or to some one for the donee, in the lifetime of the donor. Such delivery must be made with the intention on the part of the donor to part absolutely with the present and future dominion and control over the subject of the gift. The delivery must be made without reservation of any right of recall. In this case the evidence tends to show just such a delivery. Shortly prior to the delivery of the notes to the bank, decedent told Mr. Lackey that she intended to give these notes to Emma, and shortly after she delivered the notes to the bank she told him she had given the notes to Emma, that the notes were in the bank, that they were being taken care of there, and that the interest would be turned over to Emma. She told the banker when she left the notes with him that he should hold them and turn them over to Emma after her death. She placed upon each note over her signature the endorsement usually employed to transfer the title to such paper, and accepted a receipt *Page 479 
for the notes from the banker declaring that the notes were to be delivered at her death to Emma. After she delivered the notes to the bank she made no demand at any time for their return to her, gave no further instructions concerning their disposition, and made no attempt to exercise any further control over them.
There can be no question that this evidence strongly tends to show a completed gift to the bank in trust for the benefit of Emma Werner, the subject of the gift to be held in trust for her and delivered to her by the bank at the death of the donor. Under the authorities a gift so made is not testamentary in character. It is a valid gift inter vivos, passing the title presently from the donor to the donee in trust. [Telle v. Roever,159 Mo. App. 115, l.c. 121, 139 S.W. 256; Grant Trust  Savings Co. v. Tucker, 49 Ind. App. 345, l.c. 352; Wyble v. McPheters,52 Ind. 393, l.c. 397; Hagerman v. Wigent, 108 Mich. 192, l.c. 193; Carlon v. Ryan, 133 N.Y.S. 629, l.c. 632; Hunter v. Hunter, 19 Barb. 631; In re Estate of Soulard, 141 Mo. 642, 43 S.W. 617; Harris Banking Co. v. Miller, 190 Mo. 640, 89 S.W. 629; In re Kelley v. Kelley, 213 Mo. App. 492, l.c. 507, 255 S.W. 1064; Grangiac v. Arden, 10 Johns. 292, l.c. 293; Alger v. Bank,146 Mass. 418; Bone v. Holmes, 195 Mass. 495; Caldwell v. Wilson, 2 Speers (S.C.) 75; Blake v. Jones, Bailey Eq. (S.C.) 141.]
The Commissioner recommends that the order of the circuit court granting a new trial be affirmed and the cause remanded.